Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00404-CV

                                         CITY OF LAREDO,
                                             Appellant

                                                   v.

            Priscilla RANGEL, individually and as next friend of Andrea Adalpe, a minor,
                                             Appellee

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2013-CVT-002103 D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 28, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have entered

into a settlement agreement and that the trial court approved the settlement of the claims of the

minor child. The motion contains a certificate of service to appellee, who has not opposed the

motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs

of appeal are taxed against the party incurring same. See id. 42.1(d).

                                                    PER CURIAM